Citation Nr: 0332007	
Decision Date: 11/18/03    Archive Date: 11/25/03

DOCKET NO.  02-01 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
and Insurance Center in Philadelphia, Pennsylvania


THE ISSUE

Whether an application for service disabled veterans' 
insurance (RH) under the provisions of 38 U.S.C.A. § 1922 
(West 2002) was timely filed. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. E. Larkin, Counsel



INTRODUCTION

The veteran served on active duty from March 1952 to March 
1958.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2001 decision of the Regional Office 
and Insurance Center (ROIC).  A notice of disagreement was 
received in July 2001 and the ROIC issued a statement of the 
case issued in September 2001.  A substantive appeal was 
received from the veteran in December 2001.  


FINDINGS OF FACT

1.  In a November 1994 rating action, service connection was 
granted for post-traumatic stress disorder (PTSD) and a 10 
percent rating was assigned.  The veteran was notified of 
that award in December 1994.  This grant represents the 
veteran's only award of service connection.

2.  In June 2001, the veteran filed an application for 
Service Disabled Veterans' (RH) Insurance under 38 U.S.C.A. 
§ 1922(a).  

3.  There is no evidence or allegation that the veteran was 
incompetent at any point since November 1994.


CONCLUSION OF LAW

As a timely application for Service Disabled Veterans' 
Insurance under 38 U.S.C.A. § 1922 was not filed, the current 
claim must be denied by operation of law.  38 U.S.C.A. § 1922 
(West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that pertinent sections of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) and its implementing 
regulation establish, upon the submission of a substantially 
complete application for benefits, an enhanced duty on the 
part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty 
to notify him what evidence will be obtained by whom.  In 
addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2003).  

In this case, the appellant has been notified of the reasons 
for ROIC's decision in the claim, and has been afforded the 
opportunity to present evidence and argument with respect to 
the claim.  The Board finds that these actions are sufficient 
to satisfy any duties to notify and assist owed the 
appellant.  As will be explained below, the claim on appeal 
lacks legal merit; hence, the duties to notify and assist 
imposed by the VCAA are not applicable in this appeal.  See 
Mason v. Principi, 16 Vet. App. 129, 132 (2002).  

A November 1994 rating action granted service connection and 
assigned a 10 percent rating for PTSD, effective August 26, 
1993.  The veteran was notified of that determination in 
December 1994.  Subsequent rating actions increased the 
rating to the current level of 100 percent; however, there 
have been no additional, separate, grants of service 
connection for other disabilities.  

The veteran filed an application for Service Disabled 
Veterans' (RH) under 38 U.S.C.A. § 1922(a) in June 2001.  In 
July 2001, the ROIC notified the veteran that his application 
for RH insurance was untimely; therefore, his application for 
insurance was not approved.  

The veteran contends that he was not made aware of a 
delimiting date for applying for RH insurance.  

Under the provisions of 38 U.S.C.A. § 1922, a veteran is 
eligible to apply for and receive RH insurance after 
discharge from service if it is found that he has a 
disability for which compensation would be payable if 10 
percent or more in degree, and he is otherwise insurable, if 
an application in writing is made within two years from the 
date service connection for such disability is determined.  

In the present case, the veteran's only grant of service 
connection and assignment of a compensable rating occurred in 
November 1994, when the VA Regional Office in Columbia, South 
Carolina granted service connection for PTSD.  The RO 
informed the veteran of the award in a December 1994 letter.  

The veteran's application for insurance was received in June 
2001, unquestionably more than two years after December 1994 
notice from the RO regarding the grant of service connection 
for PTSD.  The only statutorily recognized exception to the 
application deadline relates to the veteran's competency; if 
an applicant is shown by the evidence to have been mentally 
incompetent during any part of the eligibility period, an 
application for insurance may be filed within two years after 
a legal guardian is appointed, or within two years after the 
removal of such mental incompetency.  See 38 U.S.C.A. § 1922.  

The evidence does not establish that this veteran was 
incompetent at any time between December 1994 and December 
1996, when he would have been eligible to apply for RH 
insurance, and, indeed, the veteran has not alleged that he 
was incompetent at any point.  The Board further notes that, 
although service connection is in effect for a psychiatric 
disability, that impairment does not equate to mental 
incompetency within the meaning of the applicable 
regulations.  See 38 C.F.R. § 3.353.  As there is no evidence 
or allegation of incompetency, that statutory exception is 
not applicable in this case.  

The veteran, through his representative, has contended that 
he was not notified of the need to file his application for 
RO insurance within a certain time period.  His 
representative argues that such notice is required by 
38 C.F.R. § 3.159.  The Board points out that the regulatory 
provision of 38 U.S.C.A. § 1922(a) does not impose any 
notification requirement upon the Government.  See Saunders 
v. Brown, 4 Vet. App. 320 (1993).  The version of 38 C.F.R. 
§ 3.159 in effect in 1994 does not include any duty on the 
part of VA to notify a claimant of potential eligibility for 
benefits.  That regulation pertains to the duty to assist a 
claimant in developing claims-after a claim has been 
submitted.  See 38 C.F.R. § 3.159 (1994).  The Board further 
notes that VA Manual M29, used by the Insurance Center, 
provides the following guidance pertaining to RH insurance:  
upon receipt of a rating decision, the designated clerk will 
send all eligible rating decisions with the award letters to 
the Administrative Division for preparation and release to 
the veteran of, among other things, an application for RH 
insurance.  See Manual M29, Part I, Chapter 14.  Even 
assuming that the veteran did not receive specific notice of 
his eligibility for RH insurance benefits, and assuming that 
such failure was in contradiction of the manual provisions 
and 38 U.S.C.A. § 7722, such a failure by VA does not toll 
the statutory application period.  While VA makes every 
effort to advise veterans of their potential eligibility for 
benefits, the vast array of benefits makes it impossible for 
VA to inform every veteran or person of every possible 
potential benefit for which he might be entitled.  
Ultimately, it is the responsibility of the veteran to 
familiarize himself with all potential benefits and other 
privileges to which he may be entitled, including eligibility 
to apply for RH insurance as a result of his 1994 award of 
service connection for PTSD and assignment of a compensable 
rating.  See Hill v. Derwinski, 2 Vet. App. 451 (1991).  
Stated simply, the appellant has failed to establish a legal 
basis for tolling the statutory period of eligibility to 
apply for RH insurance in this case.

Inasmuch as the veteran did not file an application for RH 
insurance within the requisite time period, there is no legal 
basis for a grant of benefit sought; hence, the currentclaim 
of entitlement to RH insurance must be denied.  See 
38 U.S.C.A. § 1922(a).  Where the law and not the evidence is 
dispositive of an appellant's claim, the claim should be 
denied because of the absence of legal merit or the lack of 
entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  

Of course, as the ROIC noted in the July 2001 correspondence 
to the veteran, should he receive service connection for a 
disorder not currently service connected, he may reapply for 
RH insurance benefits after being so service connected.  


ORDER

As the veteran did not file his written application for RH 
insurance under 38 U.S.C.A. § 1922 in a timely matter, the 
appeal is denied. 



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



